— In an action to recover damages, inter alia, for false arrest, assault, battery and negligence, the plaintiff appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated March 3, 1988, which denied his motion for further discovery, and, in effect, granted the defendant’s cross motion for a protective order.
*662Ordered that the order is affirmed, with costs.
The record indicates that the plaintiff failed to comply with the timé" requirements of paragraphs 2 (c) and 3 of the preliminary conference order of the Supreme Court, dated November 5, 1987. In the absence of a satisfactory excuse for such conduct, the Supreme Court properly denied the plaintiff’s motion for further discovery. Mangano, J. P., Kunzeman, Rubin, Eiber and Balletta, JJ., concur.